DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 08/15/2022. Claims 1-20 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myron et al. (US Pub. No.: 2018/0124150, hereinafter, “Myron”) in view of Wang et al. (US Pub. No.: 2022/0099749, hereinafter, “Wang”) and further in view of Ringuette et al. (US Pub. No.: 2020/0203783, hereinafter, “Ringuette”).
Regarding claims 1, 8 and 15, Myron teaches a system for monitoring mobile devices in a controlled environment (see figure 1), comprising:
one or more mobile devices located at a first location, each mobile device configured to operate as part of a cellular communications network, each mobile device having a communication port, and each mobile device having a logical control interface that is accessible through the communication port of the mobile device (see figure 1, plurality of devices 104, cellular network 106, USB port, [0021-0040]); 
communicate with the communication port of the mobile device to control the mobile device during testing (see figure 1, plurality of devices 104, cellular network 106, USB port, [0021-0040]);
collect a signal from each mobile device during testing, the signal being indicative of a status of the mobile device (see figure 1, plurality of devices 104, [0046], indicating whether mobile is currently in use); and
a server, the server being configured to provide communication to one or more communication ports corresponding to each of the mobile devices, wherein the server is configured to create a communication channel with each of the mobile devices, and wherein the communication ports are accessible through a communications network for use by software developers and testers (see figure 1, plurality of ports 114, development device 102, server 112, [0021-0040]).
It should be noticed that Myron fails to teach one or more monitoring devices configured to monitor the one or more mobile devices, each of the monitoring devices being at the first location; a processor in communication with each of the one or more monitoring devices, the processor being configured to control the monitoring device and further configured to receive signals from the monitoring device, and wherein the processor is further configured to, for each of the one or more mobile devices: collect a signal from each monitoring device during testing, the signal being indicative of a status of the mobile device; and determine a battery swell status of the mobile device associated with the signals collected from the one or more monitoring devices. However, Wang teaches one or more monitoring devices configured to monitor the one or more mobile devices, each of the monitoring devices being at the first location; a processor in communication with each of the one or more monitoring devices, the processor being configured to control the monitoring device and further configured to receive signals from the monitoring device, and wherein the processor is further configured to, for each of the one or more mobile devices: collect a signal from each monitoring device during testing, the signal being indicative of a status of the mobile device; and determine a battery swell status of the mobile device associated with the signals collected from the one or more monitoring devices (see figure 1, battery pack 102, sensor 120, control board 110 receives the signal from sensor 120 to indicate the battery pack is swell, [0040, 0042-0043, 0050, 0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into view of Myron in order to prevent the battery degradation and protect the battery life.
Myron and Wang, in combination, fails to teach determine whether the battery swell status of the mobile device is within an acceptable threshold; and when the battery swell status of the mobile device is not within an acceptable threshold, implement a corrective action related to the mobile device. However, Ringuette teaches determine whether the battery swell status of the mobile device is within an acceptable threshold; and when the battery swell status of the mobile device is not within an acceptable threshold, implement a corrective action related to the mobile device (see figure 3, [0026-0028, 0031-0032], action to disconnect the battery from the surrounding system of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ringuette into view of Myron and Wang in order to prevent the battery from damage.
Regarding claims 2, 10 and 17, Ringguette further teaches an imaging sensor (see [0019]).
Regarding claim 3, Wang further teaches the monitoring device associated with at least one of the mobile devices is a second mobile device (see control board 110, [0040]).
Regarding claims 6 and 13, Wang further teaches the monitoring devices is configured to physically move to obtain multiple fields of view of the one or more mobile devices (see it is clearly seen that sensor 120 can move anywhere for monitoring).
Regarding claims 9 and 16, Ringguette further teaches determining, by the one or more processors, that the battery swell status of the test device is not within the acceptable threshold; and determining, by the one or more processors, the corrective action based on the battery swell status of the test device (see figure 3, [0026-0028, 0031-0032], action to disconnect the battery from the surrounding system of the device).

Claims 4-5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Myron et al. (US Pub. No.: 2018/0124150, hereinafter, “Myron”) in view of Wang et al. (US Pub. No.: 2022/0099749, hereinafter, “Wang”) and further in view of Ringuette et al. (US Pub. No.: 2020/0203783, hereinafter, “Ringuette”) as applied to claims 1, 8 and 15 above, and further in view of Konishi et al. (US Pub. No.: 2020/0010190, hereinafter, “Konishi”).
Regarding claims 4, 12 and 18, Myron, Wang and Ringuette, in combination, fails to teach the one or more monitoring devices are configured to generate a signal indicative of a malfunction of the one or more mobile devices and to provide the signal to the processor. However, Konishi teaches the one or more monitoring devices are configured to generate a signal indicative of a malfunction of the one or more mobile devices and to provide the signal to the processor (see figure 1, [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Konishi into view of Myron, Wang and Ringuette in order to protect the device from damage. 
Regarding claim 5, Konishi teaches a controller in communication with the processor, the controller being configured to receive a signal from the processor indicative of the malfunction of the respective mobile device and further configured to control at least one of the respective mobile device or an environmental factor of the first location in response to receiving the signal from the processor (see [0088]).

Claims 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Myron et al. (US Pub. No.: 2018/0124150, hereinafter, “Myron”) in view of Wang et al. (US Pub. No.: 2022/0099749, hereinafter, “Wang”) and further in view of Ringuette et al. (US Pub. No.: 2020/0203783, hereinafter, “Ringuette”) as applied to claims 1, 8 and 15 above, and further in view of Percy et al. (US Pub. No.: 2017/0109766, hereinafter, “Percy”).
Regarding claims 7, 14 and 19, Myron, Wang and Ringuette, in combination, fails to teach the monitoring device is configured to monitor a power usage of the mobile test device, and wherein the signal indicative of the status of the mobile test device indicates the power usage of the mobile test device. However, Percy teaches the monitoring device is configured to monitor a power usage of the mobile test device, and wherein the signal indicative of the status of the mobile test device indicates the power usage of the mobile test device (see [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Percy into view of Myron, Wang and Ringuette in order to improve battery life.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Myron et al. (US Pub. No.: 2018/0124150, hereinafter, “Myron”) in view of Wang et al. (US Pub. No.: 2022/0099749, hereinafter, “Wang”) and further in view of Ringuette et al. (US Pub. No.: 2020/0203783, hereinafter, “Ringuette”) as applied to claims 8 and 15 above, and further in view of Stubbs (US Patent No.: 5,309,352).
Regarding claims 11 and 20, Ringuette teaches the corrective action to disconnect the battery from the surrounding system of the device (see [0032]). Myron, Wang and Ringuette, in combination, fails to teach the corrective action comprises at least one of the following: discontinuing testing involving the mobile test device or shutting down the mobile test device. However, Stubbs teaches the corrective action comprises at least one of the following: discontinuing testing involving the mobile test device or shutting down the mobile test device (see figure 1, col.2, ln.20-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stubbs into view of Myron, Wang and Ringuette in order to protect the device from damage. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649